Citation Nr: 1126918	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-06 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1990 to June 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was previously remanded in June 2008 and October 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed.  The record reveals the Veteran's contention that his asthma is the result of service in the Persian Gulf during Operation Desert Storm.  The Board acknowledges that the Veteran is competent to report the nature and circumstances of his service.  However, the service personnel records, to include the Veteran's DD-214, do not corroborate the claimed service in the Persian Gulf.  Based on the discrepancy between the Veteran's history and the information provided on the service records, further development is needed to verify whether the Veteran served in the Persian Gulf.  

Additionally, it appears that there may be outstanding treatment records.  The Veteran has reported receiving VA treatment for asthma shortly after separation.  See July 2009 VA examination record.  It does not appear that these records have been requested.  These records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran has also reported receiving in-service treatment for symptoms including shortness of breath at the Portsmouth Naval Hospital in August 1991 and 1992  Hospital clinical records are sometimes kept separately from service treatment records; consequently, a search of the records from the Portsmouth Naval hospital should be done.  

Accordingly, the case is REMANDED for the following action:

1. Request the medical records associated with the reported treatment in August 1991 through 1992 at the Portsmouth Naval Hospital.  

2.  Request treatment records from the Birmingham VA Medical Center dating from 1992 to January 2002.  

3.  Attempt to verify the reported Persian Gulf service.  

4.  If Persian Gulf service is verified, obtain a supplemental opinion from the November 2010 VA examiner as to whether it is at least as likely as not that the Veteran's service in the Persian Gulf, to include any associated exposure to environmental hazards, caused or aggravated the Veteran's asthma.  

5.  If VA receives records showing complaints of shortness of breath during service or a diagnosis of asthma within a year of separation, obtain a supplemental opinion from the November 2010 VA examiner as to whether it is at least as likely as not that asthma onset in service or is causally related to service.  

6.  Thereafter readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


